Exhibit 10.9

 

THIRD AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT

AND INDEMNITY AGREEMENT

 

This Third Amendment to Amended and Restated Reimbursement and Indemnity
Agreement (this “Amendment”) is entered into as of February 27, 2009, by and
among CLARIENT, INC., a Delaware corporation (“Clarient”), SAFEGUARD DELAWARE,
INC., a Delaware corporation (“SDI”) and SAFEGUARD SCIENTIFICS (DELAWARE), INC.,
a Delaware corporation (“SSI” , and together with SDI, “Safeguard”).

 

RECITALS

 

Clarient and Safeguard are parties to that certain Amended and Restated
Reimbursement and Indemnity Agreement, dated as of January 17, 2007 as amended
by that certain First Amendment to Amended and Restated Reimbursement and
Indemnity Agreement, dated as of March 6, 2007 and as further amended by that
Second Amendment to Amended and Restated Reimbursement and Indemnity Agreement,
dated as of March 14, 2008 (the “Agreement”).  The parties desire to amend the
Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 


1.                                       SECTION 1(D)(II) OF THE AGREEMENT IS
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(ii) incurring any other indebtedness (other than indebtedness outstanding from
time to time under (x) Clarient’s loan and security agreements with Comerica
Bank and Gemino Healthcare Finance, LLC (as amended, supplemented, replaced or
otherwise modified from time to time) and (y) that certain Second Amended and
Restated Senior Subordinated Revolving Credit Agreement dated as of February 27,
2009, by Clarient and SDI (as the same may be amended, restated or otherwise
modified from time to time, the “SDI Credit Agreement”) and all indebtedness
permitted under the SDI Credit Agreement.”

 


2.                                       THIS AMENDMENT SHALL BE EFFECTIVE UPON
RECEIPT BY SAFEGUARD OF THIS AMENDMENT DULY EXECUTED BY CLARIENT.


 


3.                                       UNLESS OTHERWISE DEFINED, ALL INITIALLY
CAPITALIZED TERMS IN THIS AMENDMENT SHALL BE AS DEFINED IN THE AGREEMENT.


 


4.                                       CLARIENT REPRESENTS AND WARRANTS THAT
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS OF THE DATE OF THE AMENDMENT (UNLESS SUCH
REPRESENTATIONS AND WARRANTIES RELATE TO A SPECIFIC DATE, IN WHICH CASE THEY
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE).


 


5.                                       EXCEPT AS EXPRESSLY AMENDED HEREBY, ALL
TERMS AND PROVISIONS OF THE .AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND
CLARIENT HEREBY AFFIRMS, CONFIRMS AND RATIFIES SAME.


 


6.                                       THIS AMENDMENT SHALL BE GOVERNED BY
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF.


 


7.                                       THIS AMENDMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Third Amendment to
Amended and Restated Reimbursement and Indemnity Agreement on the date first set
forth above.

 

 

 

 

CLARIENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond J. Land

 

 

 

Ray Land

 

 

 

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

SAFEGUARD DELAWARE, 1NC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian J. Sisko

 

 

 

 

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), 1NC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian J. Sisko

 

 

 

 

 

 

Its:

Vice President

 

2

--------------------------------------------------------------------------------